


Exhibit 10.1


EXECUTION VERSION


AMENDMENT NO. 3
TO
Credit AGREEMENT


This Amendment No. 3 dated as of June 21, 2013 (this “Amendment”) is by and
among NOODLES & COMPANY (the “Borrower”), Bank of America, N.A., as
administrative agent (the “Administrative Agent”), and the lenders signatory
hereto and amends that certain Credit Agreement dated as of February 28, 2011
(as amended by Amendment No. 1 dated as of December 8, 2011, Amendment No. 2
dated as of August 1, 2012, and as further amended, restated, extended,
supplemented, modified and otherwise in effect from time to time, the “Credit
Agreement”) by and among the Borrower, the other Loan Parties party thereto, the
lenders party thereto (the “Lenders”), the Administrative Agent, Bank of
America, N.A. as L/C Issuer and Swing Line Lender, Merrill Lynch, Pierce, Fenner
& Smith Incorporated, as Left Lead Arranger, Wells Fargo Bank, National
Association as Right Lead Arranger and together with the Left Lead Arranger, as
Co-Lead Arrangers, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Bank, National Association as Joint Book Managers, Regions Bank and Wells
Fargo Bank, National Association as Co-Syndication Agents. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement as provided more fully herein
below.
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1Amendments to the Credit Agreement.
1Amendment to Section 1.01. The definition of “Change of Control” in Section
1.01 of the Credit Agreement is hereby amended by (a) deleting the words
“immediately after” in the first line of clause (f) of such definition and (b)
adding the words “pro forma” immediately before the word “effect” in the first
line of clause (f) of such definition.
2Amendment to Section 1.01. The definition of “Eurodollar Rate” in Section 1.01
of the Credit Agreement is hereby amended by restating such definition in its
entirety as follows:
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate or the successor
thereto as approved by the Administrative Agent (“LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and




--------------------------------------------------------------------------------




(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America's London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
3Amendment to Section 7.06(d). Section 7.06(d) of the Credit Agreement is hereby
amended by (a) deleting the word “and” at the end of clause (i), (b) deleting
the “;” at the end of clause (ii), and (c) inserting the following language
immediately after the end of clause (ii): “, and (iii) Restricted Payments
representing (A) a one time special dividend to the PSP Investor in an amount
not to exceed $400,000 and (A) a transaction fee to Catterton Management
Company, L.L.C. in an amount not to exceed $400,000.”
4Amendment to Section 7.17. Section 7.17 of the Credit Agreement is hereby
amended by adding the following immediately prior to the period at the end
thereof: “: provided, that for the avoidance of doubt, the requirement in this
Section 7.17 shall no longer apply after the Termination Date (as defined in the
Sponsor Pledge Agreement).”
2Affirmation and Acknowledgment. The Borrower hereby ratifies and confirms all
of its Obligations to the Lenders and the Administrative Agent, and the Borrower
hereby affirms its absolute and unconditional promise to pay to the Lenders the
Loans, the other Obligations, and all other amounts due under the Credit
Agreement as amended hereby. The Borrower hereby confirms that the Obligations
are and remain secured pursuant to the Collateral Documents and pursuant to all
other instruments and documents executed and delivered by the Borrower as
security for the Obligations.
3Representations and Warranties. The Borrower hereby represents and warrants to
the Lenders and the Administrative Agent as follows:
(a)The execution and delivery by the Borrower of this Amendment and the
performance by the Borrower of its obligations and agreements under this
Amendment, the Credit Agreement and the other Loan Documents as amended hereby
are within the organizational power and authority of the Borrower, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (i) contravene the terms of the Borrower's Organization
Documents or (ii) violate any applicable Law, except, with respect to this
clause (ii), to the extent that such violation could not reasonably be expected
to have a Material Adverse Effect.
(b)This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment and the Credit Agreement, as amended hereby, constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(c)No approval or consent of, or filing with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment or the Credit Agreement as amended hereby.
(d)The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
hereof (other than to the extent that any representation and warranty is already
qualified by materiality, in which case, such representation and warranty shall
be true and correct as of the date hereof), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a), (b) and (c) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a), (b) and (c) of the Credit Agreement,
respectively.
(e)As of the date hereof, after giving effect to the provisions hereof, there
exists no Event of Default or Default.
4Conditions. The effectiveness of this Amendment is subject to the satisfaction
of the following conditions precedent or concurrent as of 2:00 p.m., eastern
time, on June 21, 2013:




--------------------------------------------------------------------------------




(a)This Amendment shall have been duly executed and delivered by the Borrower,
the Administrative Agent and the Lenders.
(b)The representations and warranties set forth in Section 3 hereof shall be
true and correct.
(c)The Administrative Agent shall have been reimbursed for all reasonable and
documented fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent, to the extent
documented prior to or on the date hereof (for the avoidance of doubt, a summary
statement of such fees, charges and disbursements shall be sufficient
documentation for the obligations set forth in this Section 4(c) provided that
supporting documentation for such summary statement is provided promptly
thereafter).
5Miscellaneous Provisions.
1Except as otherwise expressly provided by this Amendment, all of the terms,
conditions and provisions of the Credit Agreement and the Loan Documents shall
remain the same. It is declared and agreed by each of the parties hereto that
the Credit Agreement and the Loan Documents, as amended hereby, shall continue
in full force and effect, and that this Amendment and the Credit Agreement and
the Loan Documents shall be read and construed as one instrument.
2THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
3THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
4This Amendment may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. In making proof of this Amendment, it shall not
be necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement hereof is sought.
5The Borrower hereby agrees to pay to the Administrative Agent, on demand by the
Administrative Agent, all reasonable and documented out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment (including legal fees).
6Except as otherwise expressly provided for in this Amendment, nothing contained
in this Amendment shall extend to or affect in any way any of the rights or
obligations of the Borrower, its Affiliates and/or Subsidiaries, as applicable,
or the Administrative Agent's or a Lender's obligations, rights and remedies.
The Borrower, individually and on behalf of its Affiliates and/or Subsidiaries,
as applicable, hereby agrees that the Administrative Agent shall not be deemed
to have waived any Default or Event of Default existing on the date hereof or
arising hereafter or any or all of its rights or remedies with respect to such
Defaults or Events of Default.
7The provisions of this Amendment are solely for the benefit of the Borrower,
the Administrative Agent and the Lenders and no other Person shall have rights
as a third party beneficiary of any of such provisions.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]




--------------------------------------------------------------------------------




[Signature Page to Amendment No. 3 to Credit Agreement]
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.




NOODLES & COMPANY,
a Delaware corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Executive Vice President



BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:
 
/s/ MARIA A. McCLAIN
 
Name:
 
Maria A. McClain
 
Title:
 
Vice President



BANK OF AMERICA, n.a.,
as a Lender, L/C Issuer and Swing Line Lender
 
By:
 
/s/ JOHN H. SCHMIDT
 
Name:
 
John H. Schmidt
 
Title:
 
Senior Vice President



REGIONS BANK,
as a Lender
 
By:
 
/s/ ALIYA WILLIS
 
Name:
 
Aliya Willis
 
Title:
 
Vice President



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:
 
/s/ STEPHEN A. LEON
 
Name:
 
Stephen A. Leon
 
Title:
 
Managing Director



CADENCE BANK, N.A.,
as a Lender
 
By:
 
/s/ CHARLES M. JOYE III
 
Name:
 
Charles M. Joye III
 
Title:
 
Vice President







--------------------------------------------------------------------------------






RATIFICATION OF OBLIGATIONS
Each of the undersigned hereby acknowledges, agrees and consents to the
foregoing Amendment and agrees that each of the Loan Documents remain in full
force and effect, and each of the undersigned confirms and ratifies all of its
obligations under each Loan Document (as amended hereby) to which it is a party.
TNSC, Inc., a Colorado corporation


 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President







NOODLES & COMPANY SERVICES CORP.,
a Colorado corporation


 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President





NOODLES & COMPANY FINANCE CORP.,
a Colorado corporation


 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President





THE NOODLE SHOP, CO. - COLORADO, INC.,
a Colorado corporation


 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President





THE NOODLE SHOP, CO. - WISCONSIN, INC.,
a Wisconsin corporation


 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President





[Signature Page to Amendment No. 3 to Credit Agreement]




--------------------------------------------------------------------------------




THE NOODLE SHOP, CO. - MINNESOTA, INC.,
a Minnesota corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
President



THE NOODLE SHOP, CO. - ILLINOIS, INC.,
an Illinois corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President



THE NOODLE SHOP, CO. - VIRGINIA, INC.,
a Virginia corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President



THE NOODLE SHOP, CO. - MARYLAND, INC.,
a Maryland corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Assistant Secretary



THE NOODLE SHOP, CO. - MONTGOMERY COUNTY, MARYLAND, a Maryland corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President



THE NOODLE SHOP, CO. - CHARLES COUNTY, INC.,
a Maryland corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Assistant Secretary



THE NOODLE SHOP, CO. - HOWARD COUNTY, INC.,
a Maryland corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Assistant Secretary





[Signature Page to Amendment No. 3 to Credit Agreement]
    




--------------------------------------------------------------------------------




THE NOODLE SHOP, CO. - DELAWARE, INC.,
a Delaware corporation
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
President



THE NOODLE SHOP, CO. - COLLEGE PARK, LLC,
a Maryland limited liability company
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Vice President



THE NOODLE SHOP, CO. - BALTIMORE COUNTY, LLC, a Maryland limited liability
company


By:    Noodles & Company, a Delaware corporation,
its Class A Member
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Executive Vice President



THE NOODLE SHOP, CO. - ANNAPOLIS, LLC,
a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Class A Member
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Executive Vice President



THE NOODLE SHOP, CO. - KANSAS, LLC,
a Kanasa limited liability company
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
President



THE NOODLE SHOP, CO. - FREDERICK
COUNTY, LLC, a Maryland limited liability company


By:    Noodles & Company, a Delaware corporation,
its Managing Member
 
By:
 
/s/ PAUL A. STRASEN
 
Name:
 
Paul A. Strasen
 
Title:
 
Executive Vice President





[Signature Page to Amendment No. 3 to Credit Agreement]


